Citation Nr: 9924024	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of proper initial rating for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran served in active service from March 1968 
to September 1971. 


REMAND

In this case, in an April 1998 rating decision, the veteran 
was awarded service connection for PTSD, and a 30 percent 
disability evaluation under Diagnostic Code 9411, effective 
May 10, 1996.  Such award was increased to a 100 percent 
evaluation for hospitalization under 38 C.F.R. § 4.29 from 
July 3, 1997, and reduced back to a 30 percent evaluation 
effective September 1, 1997.  At present, as the veteran has 
expressed disagreement with the initial rating assigned, he 
is seeking an increased disability evaluation in excess of 30 
percent.

With respect to the applicable law, the Board observes that, 
in November 1996, the regulation for rating mental disorders 
changed.  See 61 Fed. Reg. 52,695-52,702 (October 8, 1996), 
effective November 7, 1996 (codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  The revised schedular criteria incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-4).  

As to the evidence of record, the evidence includes various 
medical records showing the veteran has been treated over 
time for various psychiatric disorders including, but not 
limited to, alcohol dependence, marital problems and PTSD.  
Specifically, the Board notes the evidence includes a March 
1998 VA mental disorders examination report showing the 
veteran was diagnosed with PTSD and was assigned a global 
assessment of functioning (GAF) score of 45-50, which equates 
to serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

Additionally, the evidence includes a March 1998 VA PTSD 
examination report showing the veteran was diagnosed with 
mild PTSD, delayed type, and was assigned a GAF score of 61-
70, which equates to some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  However, the report also includes notations 
by the examiner indicating that his diagnosis was qualified 
as the veteran's symptomatology of the prior year and at the 
time of the examination spoke more for the veteran's 
generalized anxiety related to personality, substance and 
marital issues, rather than to combat or military related 
experiences or symptoms. 

Thus, as the medical evidence of record is contradictory, and 
as further development is necessary in order to clarify the 
veteran's current diagnosis and level of severity, the Board 
concludes the veteran should be afforded an additional VA 
examination, in accordance with 38 U.S.C.A. § 5107(a) (West 
1991).  See Epps v. Gober, 126 F. 3d 1464 (1997).   

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for VA psychiatric examination by a 
board of two examiners who have not 
previously examined the veteran, and who 
should ascertain the nature and severity 
of the veteran's PTSD.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by either 
examiner should be accomplished.  The 
examiners should review all pertinent 
records in the veteran's claims file, 
including but not limited to all medical 
records dating back to May 1996, and a 
copy of this REMAND prior to the 
examination.  All clinical 
manifestations of the service connected 
disability should be noted, if any. The 
examining physicians should quantify the 
degree of the veteran's impairment in 
terms of the criteria established in 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998) and in DSM-IV.  If the veteran 
suffers from other, non-service-
connected mental disorders, the 
examiners should render an opinion as to 
whether it is possible to separate out 
the functional impairment caused by the 
PTSD, and, if possible, the examiners 
should offer an opinion regarding the 
degree of functional impairment caused 
solely by the PTSD.  The examiners 
should also include an assessment of the 
veteran's overall level of functioning 
on axis V, using the GAF Scale.  And, in 
rendering their opinion(s), the 
examiners should not take into 
consideration the veteran's other non-
service connected disabilities.  
Finally, the report of examination 
should provide the complete rationale on 
which the opinions are based.  

2.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


